Case: 4:18-cv-00308-JCH Doc. #: 187 Filed: 10/06/20 Page: 1 of 7 PageID #: 5717




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


MICHAEL FAULK,                                   )
                                                 )
            Plaintiff,                           )
                                                 )
      vs.                                        )          Case No. 4:18CV308 JCH
                                                 )
CITY OF ST. LOUIS, MISSOURI, et al.,             )
                                                 )
            Defendants.                          )


                               MEMORANDUM AND ORDER

       This matter is before the Court on the City of St. Louis’ Motion to Dismiss Counts VI,

VII, VIII, IX, X and XI, filed February 11, 2020. (ECF No. 128). The motion is fully briefed

and ready for disposition.

       By way of relevant background, on February 6, 2019, Defendant City of St. Louis

(“Defendant” or “City”) moved to dismiss a number of counts contained in Plaintiff’s Third

Amended Complaint. In a Memorandum and Order entered on July 23, 2019, the Court granted

the City’s Motion to Dismiss with respect to Plaintiff’s failure to train or supervise claim. (See

ECF No. 72, PP. 7-8). The Court denied the City’s Motion to Dismiss on the basis of sovereign

immunity. (Id., PP. 9-10).

       Plaintiff filed his Fourth Amended Complaint on August 6, 2019.             (ECF No. 75).

Defendant City moved to dismiss certain counts of Plaintiff’s Fourth Amended Complaint, but

acknowledged both that Plaintiff’s Fourth Amended Complaint was largely identical to his Third

Amended Complaint, and that other than with respect to its claim of sovereign immunity from

Plaintiff’s state law claims, the City’s arguments were substantively identical to those previously

                                                1
Case: 4:18-cv-00308-JCH Doc. #: 187 Filed: 10/06/20 Page: 2 of 7 PageID #: 5718




raised by the City and ruled on by the Court. In an Order entered October 29, 2019, the Court

affirmed its earlier rulings, including its ruling on the issue of sovereign immunity. (See ECF

No. 105).

       On January 30, 2020, with leave of Court, Plaintiff filed his Fifth Amended Complaint.

(ECF No. 126). As relevant here, Plaintiff again asserts a claim against Defendant City for §

1983 municipal liability for failure to train, discipline and supervise (Count VI), and

supplemental state-law claims alleging assault and battery, false arrest and false imprisonment,

intentional and negligent infliction of emotional distress, and conversion (Counts VII-XI).

        As noted above, Defendant City filed the instant Motion to Dismiss on February 11,

 2020, claiming Plaintiff’s § 1983 claim (to the extent it relies on the City’s alleged failure to

 train, supervise, or discipline its police officers) must be dismissed because it fails adequately to

 allege municipal liability under Monell v. Department of Social Services of City of New York,

 436 U.S. 658 (1978), and Plaintiff’s state-law claims must be dismissed as they are barred by the

 doctrine of sovereign immunity. (ECF No. 128).

                          STANDARD FOR MOTION TO DISMISS

       In ruling on a motion dismiss, the Court must view the allegations in the complaint in the

light most favorable to plaintiff. Eckert v. Titan Tire Corp., 514 F.3d 801, 806 (8th Cir. 2008).

The Court, “must accept the allegations contained in the complaint as true and draw all

reasonable inferences in favor of the nonmoving party.” Coons v. Mineta, 410 F.3d 1036, 1039

(8th Cir. 2005) (citation omitted). The complaint’s factual allegations must be sufficient “to raise

a right to relief above the speculative level,” however, and the motion to dismiss must be granted

if the complaint does not contain “enough facts to state a claim to relief that is plausible on its

face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555, 570 (2007) (abrogating the “no set of

                                                  2
Case: 4:18-cv-00308-JCH Doc. #: 187 Filed: 10/06/20 Page: 3 of 7 PageID #: 5719




facts” standard for Fed.R.Civ.P. 12(b)(6) found in Conley v. Gibson, 355 U.S. 41, 45-46 (1957)).

Furthermore, “the tenet that a court must accept as true all of the allegations contained in a

complaint is inapplicable to legal conclusions. Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 129 S. Ct.

1937, 1949 (2009) (citing Twombly, 550 U.S. at 555 (pleading offering only “labels and

conclusions” or “a formulaic recitation of the elements of a cause of action” will not do)).

                                              DISCUSSION

     I. Monell Claim Against the City

       For § 1983 liability to attach to the City, Plaintiff must show that a constitutional violation

resulted from an official municipal policy, an unofficial custom, or, as relevant here, a

deliberately indifferent failure to train or supervise.   Mick v. Raines, 883 F.3d 1075, 1079 (8th

Cir. 2018). In a Memorandum and Order entered on July 23, 2019, the Court granted the City’s

Motion to Dismiss with respect to Plaintiff’s failure to train or supervise claim, as follows:


                     To state a viable § 1983 claim against the City for failure to train or
               supervise, Plaintiff must plead facts sufficient to show that: 1) the City’s
               police officer training and supervision practices were inadequate; 2) the
               City was deliberately indifferent to the rights of others in adopting these
               practices, such that the City’s failure to train and supervise was a result of
               deliberate and conscious choices; and 3) the City’s training and
               supervision deficiencies caused Plaintiff’s constitutional deprivation. See
               Ulrich v. Pope Cty., 715 F.3d 1054, 1061 (8th Cir. 2013) (citations
               omitted).

                       Plaintiff pleads no factual allegations in support of this claim, other
               than the conclusion that the “City has inadequately trained, supervised, and
               disciplined SLMPD officers, including the remaining Defendants, with
               respect to its officers’ use of chemical agents, understanding of probable
               cause, use of force, and recognition of rights of members of the press.”
               ( C o m p l . , ¶ 2 2 8 ) . The undersigned agrees with the judges in the
               related cases, who have held that such an allegation, alone, is insufficient
               to state a claim. See Aldridge, 2019 WL 1695982, at *11; Laney, 2019
               WL 2423308, at *6. The Court thus will grant the City’s Motion to
                                                  3
Case: 4:18-cv-00308-JCH Doc. #: 187 Filed: 10/06/20 Page: 4 of 7 PageID #: 5720




              Dismiss Plaintiff’s Monell claim to the extent it is based on the City’s
              alleged failure to supervise, train, and discipline SLMPD police officers,
              but will grant Plaintiff leave to amend this claim if he chooses to do so.

(See ECF No. 72, PP. 7-8).

       In his Fifth Amended Complaint, Plaintiff elaborates on his claim as follows:

       265. Further, Defendant City has inadequately trained SLMPD officers,
       including the remaining Defendants, with respect to its officers’ use of chemical
       agents, understanding of probable cause, use of force, and recognition of rights of
       members of the press.

       266. Defendant City had notice that its training was inadequate and likely to
       result in constitutional violations based on multiple previous incidents of
       excessive force against protestors in October 2014, November 2014, July 2015,
       August 2015, and September 2017.

       267. Even after the March 2015 Templeton settlement, Defendant City did not
       initiate or require sufficient retraining of its officers on the appropriate use of
       chemical agents, as evidenced by the repeated, similar constitutional violations
       perpetrated by SLMPD officers after that settlement and before the incident at
       issue in this case.

       268. On information and belief, Defendant City failed to adequately train Civil
       Disobedience Team Officers on the rights of members of the press during police
       brutality protests.

       269. Additionally, but without waiver of the foregoing, City officials failed to
       supervise, control, and/or discipline officers of the Department when they
       engaged in constitutional violations like those set forth above.

       270. SLMPD officers’ continued use of chemical agents against non-violent
       citizens after the Templeton settlement agreement evidences the Defendant City’s
       deliberate indifference to the need to supervise and discipline its officers.

       271. SLMPD continues to rely on an Internal Affairs department that had been
       ineffective at curbing these unconstitutional behaviors, rather than adopt a process
       for the independent investigation and review of citizen complaints, evidences a
       continuing policy, custom or practice of inadequately supervising and disciplining
       officers for excessive force.

       272. Further, upon information and belief, SLMPD failed to implement any
       new policies or practices to identify or discipline officers for the use of excessive
                                                4
Case: 4:18-cv-00308-JCH Doc. #: 187 Filed: 10/06/20 Page: 5 of 7 PageID #: 5721




       force against individual citizens, particularly in a police brutality protest context,
       even after demonstrated unconstitutional behavior by SLMPD officers. In fact, it
       is Plaintiff’s understanding that SLMPD continues to employ, promote and even
       give additional responsibility to SLMPD officers with a known history of abusive
       behavior towards protestors as evidenced by SLMPD’s failure [to] perform an
       IAD investigation or write a report following Mr. Faulk’s complaint.

       273. Finally, SLMPD’s policy, practice or custom of protecting its officers
       from the consequences of their unconstitutional behavior—such as clothing
       officers in riot gear including face masks that hide the officers’ identities,
       allowing officers not to wear name tags or other forms of public identification,
       failing to document the names and badge numbers of all officers involved in the
       arrests of protesters, and failing to document the use of force against protestors in
       any way—evidences the City’s deliberate indifference, and complete failure to
       adequately supervise or discipline its officers to assure compliance with state and
       federal laws or the Constitution of the United States.

       274. As a result, Defendant City has ratified the unsafe and unconstitutional
       treatment of those arrested by SLMPD officers, particularly in protests, by its
       failure to adequately investigate complaints and failure to discipline or hold
       misbehaving officers accountable and remove those officers from direct contact
       with civilians.

(ECF No. 126, ¶¶ 265-274).

       Upon consideration, the Court finds Plaintiff’s expanded allegations are sufficient to

survive Defendant’s Motion to Dismiss.         In other words, Plaintiff’s allegations support a

reasonable inference that Defendant City failed to provide adequate training to, and supervision

and discipline of, St. Louis Metropolitan Police Department officers. The Court therefore will

not dismiss Plaintiff’s claim at this time, but instead will permit him to engage in discovery to

develop further the factual bases for his claim.

II.    Sovereign Immunity

       Defendant City next asserts sovereign immunity bars Plaintiff’s state law claims. Under

Missouri law, “[a] municipality has sovereign immunity from actions at common law tort in all

but four cases: (1) where a plaintiff’s injury arises from a public employee’s negligent operation

                                                   5
Case: 4:18-cv-00308-JCH Doc. #: 187 Filed: 10/06/20 Page: 6 of 7 PageID #: 5722




of a motor vehicle in the course of his employment (section 537.600.1(1)); (2) where the injury is

caused by the dangerous condition of the municipality’s property (section 537.600.1(2)); (3)

where the injury is caused by the municipality performing a proprietary function as opposed to a

governmental function; and (4) to the extent the municipality has procured insurance, thereby

waiving sovereign immunity up to but not beyond the policy limit and only for acts covered by

the policy (section 537.610).” Bennartz v. City of Columbia, Mo., 300 S.W.3d 251, 259 (Mo.

App. 2009) (internal citation omitted).

       In his Complaint, Plaintiff alleges as follows: “Defendant City of St. Louis obtains

insurance from the Public Facilities Protection Corporation, a not for profit corporation into

which the City pays funds yearly. The funds are later disbursed by the corporation to pay claims

against the City. Alternatively, the City’s relationship with the PFPC serves as a self-insurance

plan. By possessing such insurance or self-insurance, the City has waived sovereign immunity

on state claims pursuant to RSMo. § 537.610.1.” (ECF No. 126, ¶¶ 283-285, 290-292, 301-303,

309-311, 321-323).

       In its Motion to Dismiss, Defendant City asserts that on November 20, 2019, “the

Honorable Judge Michael F. Stelzer for the Twenty-Second Judicial Circuit for the State of

Missouri entered an order disposing of analogous PFPC claims and holding that the PFPC is not

a policy of insurance purchased pursuant to RSMo. § 537.610 nor is it a self-insurance plan

adopted by City.” (See Memorandum in Support of City’s Motion to Dismiss Counts VI, VII,

VIII, IX, X, and XI, P. 7). As part of his response, Plaintiff attaches several documents not

suitable for consideration on a motion to dismiss. In light of these submissions, the Court finds

the issue of sovereign immunity is more properly addressed on summary judgment, with a full



                                                6
Case: 4:18-cv-00308-JCH Doc. #: 187 Filed: 10/06/20 Page: 7 of 7 PageID #: 5723




record before the Court. This portion of Defendant City’s Motion to Dismiss will therefore be

denied.

                                                 CONCLUSION

          Accordingly,

          IT IS HEREBY ORDERED that the City of St. Louis’ Motion to Dismiss Counts VI, VII,

VIII, IX, X and XI (ECF No. 128) is DENIED.



Dated this     6th       Day of October, 2020.



                                                   \s\ Jean C. Hamilton
                                                   UNITED STATES DISTRICT JUDGE




                                                   7
